Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 1 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 2 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 3 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 4 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 5 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 6 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 7 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 8 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 9 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 10 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 11 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 12 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 13 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 14 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 15 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 16 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 17 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 18 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 19 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 20 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 21 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 22 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 23 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 24 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 25 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 26 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 27 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 28 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 29 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 30 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 31 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 32 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 33 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 34 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 35 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 36 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 37 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 38 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 39 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 40 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 41 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 42 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 43 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 44 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 45 of 46
Case 19-23316-VFP   Doc 20-2 Filed 08/01/19 Entered 08/01/19 15:25:05   Desc
                    Exhibit Loan documents Page 46 of 46
